DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
Claims 1-7 and 9-21 are currently pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, recites the limitation "the time of performance" in line 3, “the surrounding time” in line 4, “the sensors” in line 4, “the portable terminal” in line 4, “the target action” in line 5, “the target user” in line 5, “the performance timing” in line 7, “the predetermined cycle” in line 8, “the performance data” in line 8.  There are insufficient antecedent basis for these limitations in the claim.

Regarding claim 2-7 and 11-21, are also rejected because they depend on 

Regarding claims 9-10, are rejected for the same reasons as claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6 and 9-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito (Pub. No.: US 2021/0056491 A1).

Regarding claim 1, Saito teaches a continual engagement support device (Fig. 1, server 20) comprising:
a performance data storage unit (Fig. 1 database, para [0054], “The ”) which stores performance data including time data indicating the time of performance and sensor data of the time of performance or the surrounding time obtained from the sensors mounted on the portable terminal when the target action is performed via the portable terminal possessed by the target user (Fig. 2, the database stores the times and actions performed by the user collected from the terminal device 40);
a timing detection unit (Fig. 1, processor 21) which detects the performance timing, which is the timing at which the target user is likely to perform the target action during the predetermined cycle, on the basis of the performance data (Fig. 3, habitual information); and
a notification unit (Fig. 1 notification unit 25) which provides a notification to prompt the performance of the target action at the detected performance timing when the target action is not performed for a predetermined period of time or longer (Fig. 5 - Fig. 6, steps ST201 - ST203, para [0091] – [0094], the processor 21 determines whether or not a performer / target user has performed a habitual / target action at a performance time according to the habitual information table shown in Fig. 3. If the performer has not performed the habitual action for a predetermined period of time in step ST201, then the notification unit will generate a message to alert the performer in step ST203).

Regarding claim 3, Saito teaches the continual engagement support device according to claim 1, wherein the time of performance includes a date, day of the week, and time (Fig. 3 and para [0072]).  

Regarding claim 4, Saito teaches the continual engagement support device according to claim 1, wherein the timing detection unit detects the performance timing by identifying, on the basis of the performance data, at least a time period of the performance timing or a candidate timing and a pattern of sensor data that occurs in the timing, and monitoring the occurrence of a pattern that matches the pattern of the sensor data in the specified time period (Fig. 3, para [0049], “The action analysis unit 27 in the processing unit 21 of the server 20 has a function of analyzing a user's action and analyzes whether or not the action is a habitual action.” and para [0058], “FIG. 2 is an example of data showing a user's action history.  Action history data includes a time stamp, a user ID, a location, an action, and a prediction label.”. The timing to perform the habitual action is identified based on the actions performed by the user, the time the actions were performed and the repetition of the actions. The system analyze the user actions and times by using machine learning algorithms to determine whether the user has performed a habitual action according to the habitual table).


Regarding claim 5, Saito teaches the continual engagement support device according to claim 1, comprising a discriminant model construction unit which constructs a discriminant model to determine whether a timing is the performance timing from the input data including at least an arbitrary time data and an arbitrary sensor data, on the basis of the performance data (Fig. 4, step ST104, the server discriminants / identifies a periodic action as a new habitual information based in the time and action histories recorded by the sensors), and 
a discriminant model storage unit which stores the discriminant model (Fig. 1, the server stores the analysis model), 
wherein the timing detection unit detects the performance timing on the basis of the discrimination results obtained as a result of inputting the latest sensor data and time data indicating the current time into the discriminant model (Fig. 4, step ST 105, the habitual information is obtained as a result of the latest time and action recorded by the sensor).  

Regarding claim 6, Saito teaches the continual engagement support device according to claim 1, comprising an evaluation unit which evaluates the performance timing when the notification is made according to whether the target action is performed after the notification and/or the time elapsed from the notification to the performance of the target action (Fig. 4-Fig. 5, .  

Regarding claim 9, recites a method that is performed by the device of claim 1. Therefore, it is rejected for the same reasons. 

Regarding claim 10, recites a computer readable medium of the device of claim 1. Therefore, it is rejected for the same reasons. 

Regarding claim 11, recites a limitation that is similar to claim 3. Therefore, it is rejected for the same reasons.

Regarding claim 12, recites a limitation that is similar to claim 4. Therefore, it is rejected for the same reasons.

Regarding claim 13, recites a limitation that is similar to claim 4. Therefore, it is rejected for the same reasons.

Regarding claim 14, recites a limitation that is similar to claim 5. Therefore, it is rejected for the same reasons.

Regarding claim 15, recites a limitation that is similar to claim 5. Therefore, it is rejected for the same reasons.

Regarding claim 16, recites a limitation that is similar to claim 6. Therefore, it is rejected for the same reasons.

Regarding claim 17, recites a limitation that is similar to claim 6. Therefore, it is rejected for the same reasons.

Regarding claim 18, recites a limitation that is similar to claim 6. Therefore, it is rejected for the same reasons.

Regarding claim 19, recites a limitation that is similar to claim 6. Therefore, it is rejected for the same reasons.

Regarding claim 20, recites a limitation that is similar to claim 6. Therefore, it is rejected for the same reasons.

Regarding claim 21, recites a limitation that is similar to claim 6. Therefore, it is rejected for the same reasons.

Allowable Subject Matter
s 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 




/ZHEN Y WU/Primary Examiner, Art Unit 2685